Exhibit 10.1

[EXECUTION COPY]

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 29, 2011,
is made by and among Sorrento Therapeutics, Inc., a Delaware corporation (the
“Company”), and each of the Investors listed on EXHIBIT A-1 and EXHIBIT A-2
attached hereto (each, an “Investor” and collectively, the “Investors”).

RECITALS

WHEREAS, the Investors desire to acquire from the Company, and the Company
desires to issue and sell to the Investors, in the manner and on the terms and
conditions hereinafter set forth, no less than 12,500,000 shares of common
stock, $0.0001 par value, of the Company (the “Common Stock”), and no more than
37,500,000 shares of Common Stock (collectively, the “Shares”).

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and each
of the Investors hereby agree as follows:

SECTION I

DEFINITIONS.

The following terms when used in this Agreement have the following respective
meanings:

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Acceptance Notice” has the meaning set forth in Section 6.2 hereof.

“Accepted Securities” has the meaning set forth in Section 6.2 hereof.

“Additional Closing” has the meaning set forth in Section 3.1 hereof.

“Additional Closing Date” has the meaning set forth in Section 3.1 hereof.

“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than 10% of the outstanding shares or equity interests of such
Person, (ii) any relative of such Person, or (iii) any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person. A Person will be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise. For the
avoidance of doubt, SDLV, Donald R. Scifres, the



--------------------------------------------------------------------------------

Donald R. Scifres 2009 Annuity Trust L and any Affiliate of Donald R. Scifres
shall deemed to be Affiliates of SDL.

“Agreement” has the meaning set forth in the preamble hereto.

“Board” means Company’s Board of Directors.

“Board Member Designee” has the meaning set forth in Section 5.2 hereof.

“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of California and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.

“Bylaws” means the Amended and Restated Bylaws of the Company, as in effect on
the date of this Agreement.

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended and restated and as on file with the Secretary of State of
the State of Delaware on the date of this Agreement.

“Closing” has the meaning set forth in Section 3.1 hereof.

“Closing Date” has the meaning set forth in Section 3.1 hereof.

“Common Stock” has the meaning set forth in the recitals hereto.

“Company” has the meaning set forth in the preamble hereto.

“Computershare” has the meaning set forth in Section 3.2(a) hereof.

“Final Financing Notice” has the meaning set forth in Section 5.1.1 hereof.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.

“Initial Closing” has the meaning set forth in Section 3.1 hereof.

“Initial Closing Date” has the meaning set forth in Section 3.1 hereof.

“Instruction Letter” has the meaning set forth in Section 3.2(a) hereof.

“Investor(s)” has the meaning set forth in the preamble hereto.

 

-2-



--------------------------------------------------------------------------------

“Knowledge of the Company” means the actual knowledge of the officers of the
Company after due and diligence inquiry of the employees or agents of the
Company reasonably believed to have knowledge of such matters.

“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.

“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights, operations or business
of the Company which change or effect, individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, operations or business.

“Offer” has the meaning set forth in Section 5.1.1 hereof.

“Offered Securities” has the meaning set forth in Section 5.1.1 hereof.

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.

“Pre-Notice” has the meaning set forth in Section 5.1.1 hereof.

“Pro Rata Portion” shall equal the number of shares of Common Stock or other
securities to be sold by the Company in a Subsequent Placement multiplied by a
fraction, the numerator of which shall be the number of shares of Common Stock
then owned by SDL and its Affiliates (including shares of Common Stock issuable
upon the conversion of preferred stock and other convertible securities then
owned by SDL and its Affiliates) and the denominator of which shall be the total
number of shares of the Company’s Common Stock then outstanding (including
shares of Common Stock issuable upon the conversion of preferred stock and other
convertible securities then outstanding).

“Purchase Price” means $0.16 per Share.

The terms “Register,” “Registered” and “Registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
1933 Act (“Registration Statement”), and the declaration or ordering of the
effectiveness of such Registration Statement.

“Registrable Securities” shall mean the Shares beneficially owned by the
Investors (and, with respect to SDL, Shares beneficially owned by SDL and SDL’s
Affiliates), and any shares of Common Stock of the Company issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
that is issued as) a dividend or other distribution with respect to, or in
exchange for, or in replacement of, the Shares.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 5.3 and 5.4 of this Agreement, including, without
limitation, all federal and state registration, qualification and filing fees,
printing expenses, fees and disbursements of counsel for the Company and fees
and disbursements, in an aggregate amount not to exceed $30,000, of not more
than one (1) special counsel for the Investors, blue sky fees and expenses, and
the expense of any special audits incident to or required by any such
Registration.

 

-3-



--------------------------------------------------------------------------------

“SDL” means Donald R. Scifres 2011 Annuity Trust Y.

“SDL Shares” means the first 12,500,000 shares of Common Stock (as adjusted for
any stock splits, stock combinations, and similar events occurring after the
date hereof) that SDL or its Affiliates propose to Transfer after the date
hereof; provided that such 12,500,000 shares shall be increased to include any
Shares purchased by SDL or its Affiliates in the Additional Closing.

“SDL Ownership Condition” means SDL (together with its Affiliates) owns at least
40,000,000 shares of Common Stock (as adjusted for any stock splits, stock
combinations, and similar events occurring after the date hereof).

“SDLV” means SDL Ventures, LLC.

“SEC” means the United States Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.2(d) hereof.

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities pursuant to this Agreement,
other than the fees and disbursements of one (1) special counsel for the
Investors registering securities in any given registration as provided in the
definition of “Registration Expenses” above.

“Shares” has the meaning set forth in the recitals hereto.

“Stockholders” mean the record holders of shares of capital stock of the
Company.

“Subsequent Placement” has the meaning set forth in Section 5.1 hereof.

“Transfer” has the meaning set forth in Section 6.1 hereof.

“Transferor” has the meaning set forth in Section 6.1 hereof.

“Underwriter’s Representative” has the meaning set forth in Section 5.3.2(a)
hereof.

SECTION II

PURCHASE AND SALE OF COMMON STOCK.

2.1 Issuance and Purchase of Common Stock.

(a) At the Initial Closing, based upon the representations, warranties,
covenants and agreements of the parties set forth in this Agreement, the Company
shall issue and sell to each Investor identified on EXHIBIT A-1 attached hereto,
and each such Investor shall purchase from the Company, that number of Shares
set forth opposite such Investor’s name on EXHIBIT A-1 attached hereto. At the
Initial Closing, the Company shall deliver to each such Investor a copy of the
Instruction Letter against payment of the purchase price set forth opposite such
Investor’s name on EXHIBIT A-1.

 

-4-



--------------------------------------------------------------------------------

(b) At the Additional Closing, if applicable, based upon the representations,
warranties, covenants and agreements of the parties set forth in this Agreement,
the Company, in its sole discretion, may issue and sell to one or more
additional Investors subsequently identified by the Company by appending
EXHIBIT A-2 to this Agreement, and each such Investor listed on such EXHIBIT A-2
shall purchase from the Company, that number of Shares set forth opposite such
Investor’s name on EXHIBIT A-2 attached hereto. At the Additional Closing, the
Company shall deliver to each such Investor a copy of the Instruction Letter
against payment of the purchase price set forth opposite such Investor’s name on
EXHIBIT A-2, if any. Each Investor participating in the Additional Closing, if
any, shall execute counterpart signature pages to this Agreement and EXHIBIT A-2
may be appended to this Agreement unilaterally by the Company with no further
action or consent of any Investor from the Initial Closing. The Company shall
give SDL not less than ten (10) Business Days notice of the scheduled date of
the Additional Closing, if any, and SDL and its Affiliates shall have the right,
but not the obligation, upon written notice to the Company within five
(5) Business Days of receipt of the Company’s notice, to purchase up to
6,250,000 Shares in the Additional Closing.

2.2 Payment for Common Stock. At each Closing, for all of the Shares issued in
such Closing, each Investor participating in such Closing shall pay to the
Company, in the aggregate, the amount obtained by multiplying the Purchase Price
by the number of Shares set forth opposite such Investor’s name on EXHIBIT A-1
or EXHIBIT A-2 attached hereto, as applicable. The Investors shall pay the
purchase price for the Shares by wire transfers of immediately available funds
to an account designated in writing by the Company.

SECTION III

THE CLOSING.

3.1 Closings. The closing of the issuance and sale of the Shares referred to on
EXHIBIT A-1 pursuant to Section 2.1(a) hereof (the “Initial Closing”) shall take
place contemporaneously with the execution of this Agreement by the Company and
the Investors participating in such Closing (the “Initial Closing Date”) at the
offices of Latham & Watkins LLP, in San Diego, CA, or such other place as agreed
to by the Company and such Investors; provided, however, that the Initial
Closing shall occur by no later than 5 p.m. (PT) on December 30, 2011. The
closing of the issuance and sale of the Shares referred to on EXHIBIT A-2
pursuant to Section 2.1(b) hereof, if applicable (the “Additional Closing” and,
together with the Initial Closing, the “Closings”), shall take place
contemporaneously with the execution of a counterpart signature page to this
Agreement by each of the Investors participating in such Closing, and acceptance
of such counterpart signature page(s) by the Company (the “Additional Closing
Date” and, together with the Initial Closing Date, the “Closing Dates”) at the
offices of Latham & Watkins LLP, in San Diego, CA, or such other place as agreed
to by the Company and such Investors; provided, however, that the Additional
Closing shall occur by no later than 5 p.m. (PT) on February 29, 2012.

3.2 Deliveries by the Company. At each Closing, the Company shall deliver or
cause to be delivered to the Investors participating in such Closing the
following items (in addition to any other items required to be delivered to the
Investors pursuant to any other provision of this Agreement):

 

-5-



--------------------------------------------------------------------------------

(a) a copy of an instruction letter to Computershare Trust Company, N.A., the
transfer agent for the Common Stock, or such successor transfer agent for the
Common Stock (in either event, “Computershare”), duly executed by an officer of
the Company directing Computershare to promptly issue certificates representing
the Shares being issued and sold by the Company to the Investors pursuant to
Section 2.1 hereof, duly recorded on the books of the Company in the names of
each of the Investors as set forth on EXHIBIT A-1 or EXHIBIT A-2, as applicable
(bearing a legend that such securities have not been registered under the
1933 Act or any state securities laws) and shall deliver each such letter to
Computershare (the “Instruction Letter”); and

(b) a certificate of the Secretary of State of the State of Delaware as to the
good standing of the Company dated within five (5) Business Days prior to the
applicable Closing Date.

3.3 Deliveries by the Investors. At each Closing, each of the Investors
participating in such Closing shall deliver or cause to be delivered to the
Company (in addition to any other items required to be delivered to the Company
pursuant to any other provision of this Agreement), a payment by wire transfer
of immediately available funds necessary to satisfy each Investor’s obligations
to the Company under Section 2.2 hereof and to result in payment to the Company
of the applicable purchase price.

SECTION IV

REPRESENTATIONS AND WARRANTIES.

4.1 Representations and Warranties of the Company. In order to induce each of
the Investors to purchase the Shares that it is purchasing hereunder, the
Company represents and warrants to each of the Investors (i) participating in
the Initial Closing as of the Initial Closing Date, and (ii) participating in
the Additional Closing as of the Additional Closing Date (unless another time is
expressly provided for herein) as follows:

(a) Organization and Standing. The Company is duly incorporated and validly
existing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted. As of immediately prior
to the Initial Closing, the Company did not own any equity interest, directly or
indirectly, in any other Person or business enterprise. The Company is qualified
to do business and is in good standing in each jurisdiction in which the failure
to so qualify could reasonably be expected to have a Material Adverse Effect
upon its assets, properties, financial condition, results of operations or
business. As of immediately prior to the Initial Closing, the Company had no
subsidiaries.

(b) Capitalization. As of the Initial Closing Date, the authorized capital stock
of the Company is 600,000,000 shares, consisting of (i) 500,000,000 shares of
Common Stock, of which 249,809,635 shares are issued and outstanding as of
immediately prior to the Initial Closing and 3,185,000 are reserved for issuance
pursuant to outstanding stock options and warrants, and (ii) 100,000,000 shares
of preferred stock, par value $0.0001 per share, of which no shares are issued
and outstanding as of immediately prior to the Initial Closing. The Company

 

-6-



--------------------------------------------------------------------------------

has no other class or series of equity securities authorized, issued, reserved
for issuance or outstanding. Except as set forth herein, there are (x) no
outstanding options, offers, warrants, conversion rights, contracts or other
rights to subscribe for or to purchase from the Company, or agreements
obligating the Company to issue, transfer, or sell (whether formal or informal,
written or oral, firm or contingent), shares of capital stock or other
securities of the Company (whether debt, equity, or a combination thereof) or
obligating the Company to grant, extend, or enter into any such agreement and
(y) no agreements or other understandings (whether formal or informal, written
or oral, firm or contingent) which require or may require the Company to
repurchase any of its Common Stock. There are no preemptive or similar rights
with respect to the Company’s capital stock. There are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders). The Company is not a party to,
and, to the Knowledge of the Company, no Stockholder is a party to, any voting
agreements, voting trusts, proxies or any other agreements, instruments or
understandings with respect to the voting of any shares of the capital stock of
the Company, or any agreement with respect to the transferability, purchase or
redemption of any shares of the capital stock of the Company. The issue and sale
of the Shares to the Investors does not obligate the Company to issue any shares
of capital stock or other securities to any Person (other than the Investors)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities. The
outstanding Common Stock is all duly and validly authorized and issued, fully
paid and nonassessable.

(c) Capacity of the Company; Authorization; Execution of Agreements. The Company
has all requisite corporate power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder. The execution and delivery of this Agreement by the Company, and the
performance by the Company of the transactions and obligations contemplated
hereby, including, without limitation, the issuance and delivery of the Shares
to the Investors hereunder, have been duly authorized by all requisite action on
the part of the Company. This Agreement has been duly executed and delivered by
a duly authorized officer of the Company and constitutes a valid and legally
binding agreement of the Company, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States (both
state and federal), affecting the enforcement of creditors’ rights or remedies
in general from time to time in effect and the exercise by courts of equity
powers or their application of principles of public policy.

(d) Status of Shares. The Shares being issued and purchased hereunder, all of
which are to be issued by the Company to the Investors and paid for by the
Investors pursuant to the terms of this Agreement, are and will be, when issued,
(i) duly authorized, validly issued, fully paid and nonassessable, (ii) issued
in compliance with all applicable United States federal and state securities
laws, (iii) subject to restrictions under this Agreement, and applicable United
States federal and state securities laws, have the rights and preferences set
forth in the Certificate of Incorporation, and (iv) free and clear of all Liens
(except for any Liens imposed on such Shares, directly or indirectly, by the
Investors).

(e) Conflicts; Defaults. The execution and delivery of this Agreement by the
Company and the performance by the Company of the transactions and obligations
contemplated hereby and thereby to be performed by it do not (i) violate,
conflict with, or constitute a default

 

-7-



--------------------------------------------------------------------------------

under any of the terms or provisions of, the Certificate of Incorporation, the
Bylaws, or any provisions of, or result in the acceleration of any obligation
under, any contract, note, debt instrument, security agreement or other
instrument to which the Company is a party or by which the Company, or any of
its assets, is bound; (ii) result in the creation or imposition of any Liens
(except for any Liens imposed, directly or indirectly, by the Investors) or
claims upon the Company’s assets or upon any of the shares of capital stock of
the Company; (iii) constitute a violation of any law, statute, judgment, decree,
order, rule, or regulation of a Governmental Authority applicable to the
Company; or (iv) constitute an event which, after notice or lapse of time or
both, would result in any of the foregoing. The Company is not presently in
violation of its Certificate of Incorporation or Bylaws.

(f) SEC Filings. The SEC Filings, when filed, complied in all material respects
with the requirements of Section 13 or 15(d) of the 1934 Act, as applicable, did
not, as of the dates when filed, contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. The SEC Filings are all of the filings
that the Company was required to file with the SEC during the periods covered
thereby and all such filings were made on a timely basis when due. The financial
statements of the Company included in the SEC Filings complied in all material
respects with the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods covered by
such financial statements, except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and for the periods indicated, and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. All material agreements to which the
Company is a party or to which the property or assets of the Company are subject
and which are required to be disclosed pursuant to the 1934 Act are included as
part of or specifically identified in the SEC Filings.

(g) Material Changes. Since the date of the latest audited financial statements
included within the SEC Filings, except as disclosed in the SEC Filings,
(i) there has been no event that would reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of the business consistent with past practice
and (B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP as required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting or the identity
of its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except for securities issued to SDL or as disclosed in
reports filed with the SEC pursuant to Section 16 of the 1934 Act.

(h) Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against the Company.

 

-8-



--------------------------------------------------------------------------------

(i) Brokers, Finders, and Agents. The Company is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby. No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company or, as a result of any action or inaction by the Company,
the Investors, in either case for any commission, fee or other compensation as a
finder or broker in connection with the transactions contemplated by this
Agreement, nor are there any brokers’ or finders’ fees or any payments or
promises of payment of similar nature, however characterized, that have been
paid or that are or may become payable in connection with the transactions
contemplated by this Agreement, as a result of any agreement or arrangement made
by the Company.

(j) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or Bylaws that is or could become applicable to any of the
Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation, as a result of the Company’s issuance of the Shares and the
Investors’ ownership of the Shares.

(k) Absence of Businesses. The Company has not engaged in any business and the
Company has no liability or obligation of any kind or nature other than
liabilities or obligations that are disclosed in an SEC Filing or that
ordinarily and customarily relate to the maintenance of a public company.

(l) Disclosure. All written disclosure materials provided to the Investors
regarding the Company, its business and the transactions contemplated hereby
furnished by or on behalf of the Company are true and correct in all material
respects and as otherwise contemplated in this Agreement and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
its business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company, but which has not been so publicly announced or disclosed.

(m) Use of Proceeds. The Company will use the net proceeds from the sale of the
Common Stock pursuant to this Agreement for research and development, working
capital and general corporate purposes.

4.2 Representations and Warranties of the Investors. Each of the Investors
participating in the Initial Closing, and each of the Investors participating in
the Additional Closing, if any, hereby severally, but not jointly, represents
and warrants to the Company as of the Initial Closing Date or Additional Closing
Date, respectively, as follows:

(a) Investment Intent. The Shares being purchased by the Investor hereunder are
being purchased for its own account, not as a nominee or agent, and not with the
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the 1933 Act. The Investor understands that such
Shares have not been registered under the

 

-9-



--------------------------------------------------------------------------------

1933 Act by reason of their issuance in a transaction exempt from the
registration and prospectus delivery requirements of the 1933 Act pursuant to
Section 4(2) thereof and/or the provisions of Rule 506 of Regulation D
promulgated thereunder, and under the securities laws of applicable states and
agrees to deliver to the Company, if requested by the Company, an investment
letter in customary form. The Investor further understands that the certificates
representing such Shares bear a legend substantially similar to the following
and agrees that it will hold such Shares subject thereto:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED DIRECTLY OR
INDIRECTLY FROM THE ISSUER WITHOUT BEING REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS, AND ARE
RESTRICTED SECURITIES AS THAT TERM IS DEFINED UNDER RULE 144 PROMULGATED UNDER
THE ACT. THESE SHARES MAY NOT BE SOLD, PLEDGED, TRANSFERRED, DISTRIBUTED OR
OTHERWISE DISPOSED OF IN ANY MANNER (“TRANSFER”) UNLESS THEY ARE REGISTERED
UNDER THE ACT AND ANY APPLICABLE SECURITIES LAWS, OR UNLESS THE REQUEST FOR
TRANSFER IS ACCOMPANIED BY A FAVORABLE OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE ISSUER, STATING THAT THE TRANSFER WILL NOT RESULT IN A
VIOLATION OF THE ACT OR ANY APPLICABLE SECURITIES LAWS.

(b) Capacity of the Investor; Execution of Agreement. Such Investor has all
requisite power, authority and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder. The
execution and delivery of this Agreement, and the performance by the Investor of
the transactions and obligations contemplated hereby, have been duly authorized
by all requisite corporate or individual, as the case may be, action of the
Investor. This Agreement has been duly executed and delivered by the Investor
and constitutes a valid and legally binding agreement of the Investor,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws, both state and federal, affecting the enforcement of creditors’ rights or
remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.

(c) Accredited Investor/Qualified Institutional Buyer. The Investor is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the 1933 Act or a “qualified institutional buyer” within the meaning of
Rule 144A(a)(1) promulgated under the 1933 Act.

(d) Suitability and Sophistication. The Investor has (i) such knowledge and
experience in financial and business matters that it is capable of independently
evaluating the risks and merits of purchasing the Shares it is purchasing;
(ii) independently evaluated the risks and merits of purchasing such Shares and
has independently determined that the Shares are a suitable investment for it;
and (iii) sufficient financial resources to bear the loss of its entire
investment in such Shares. The Investor has had an opportunity to review: the
Company’s annual report on Form 10-K for the year ended December 31, 2010, the
Company’s quarterly reports on

 

-10-



--------------------------------------------------------------------------------

Form 10-Q for the periods ended March 31, 2011, June 30, 2011 and September 30,
2011, the Company’s current reports on Form 8-K filed with the SEC on April 7,
2011, April 8, 2011, April 21, 2011 and April 28, 2011, and other filings made
by the Company under Section 13(a) of the 1934 Act since September 20, 2009 (the
“SEC Filings”).

(e) Brokers, Finders, and Agents. The Investor is not, directly or indirectly,
obligated to anyone acting as broker, finder, or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby. No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company or the Investor for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Investor.

(f) Nationality; Residence. Except as may be set forth on EXHIBIT A-2, each
Investor is a citizen of the United States of America and a resident of, or
organized within, the state set forth underneath such Investor’s name on
EXHIBIT A-1 or EXHIBIT A-2 attached to this Agreement.

(g) General Solicitation. The Investor is not purchasing the Shares as a result
of any advertisement, article, notice or other communication regarding the
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(h) No Short Sales. Between the time the Investor learned about the transactions
contemplated by this Agreement and the public announcement hereof, the Investor
has not engaged in any short sales or similar transactions with respect to the
Common Stock or any derivative thereof, nor has the Investor, directly or
indirectly, caused any Person to engage in any short sales or similar
transactions with respect to the Common Stock or any derivative thereof,
including, without limitation, and in each case, in any transaction aimed,
directly or indirectly, at affecting the price of the Common Stock for purposes
of the transactions contemplated by this Agreement.

4.3 Rule 144. Each Investor acknowledges that the Shares it will be purchasing
must be held indefinitely unless subsequently registered under the 1933 Act or
unless an exemption from such registration is available. Except as set forth in
Section 5.3 below, each Investor acknowledges that the Company is neither
obligated, nor has the present intention, to register the Shares for resale
pursuant to a registration statement filed with the SEC. Each of the Investors
is aware of the provisions of Rule 144 promulgated under the 1933 Act (“Rule
144”) which permit limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions, including, among other
things, the provisions of Rule 144(i), which provide additional conditions that
must be satisfied by (a) an issuer with (i) no or nominal operations; and
(ii) either (A) no or nominal assets; (B) assets consisting solely of cash and
cash equivalents; or (C) assets consisting of any amount of cash and cash
equivalents and nominal other assets; or (b) an issuer that has been at any time
previously an issuer described in (a), and each Investor is

 

-11-



--------------------------------------------------------------------------------

further aware that the provisions of Rule 144(i) are applicable to the Company.
The Company shall use all commercially reasonable efforts to file all periodic
and current reports of the Company with the SEC that are necessary in order to
permit the Investors to resell their Shares pursuant to Rule 144. At the time an
Investor’s Shares become eligible for resale under the 1933 Act, upon the
request of an Investor, the Company shall use all commercially reasonable
efforts to permit such Investor to resell such Shares in a public and/or private
transaction, including, without limitation, by coordinating with the Investor
and Computershare to have any restrictive legends relating to the 1933 Act
removed from such Shares; provided, however, that the Company shall be permitted
to request a legal opinion from counsel to such Investor as to the eligibility
of the Shares to be resold pursuant to Rule 144 or another exemption under the
1933 Act.

4.4 Qualified Small Business Stock. The Company and the Investors intend that
the Shares shall constitute “qualified small business stock,” as defined under
Section 1202(c) of the Internal Revenue Code of 1986, as amended.

SECTION V

CERTAIN COVENANTS OF THE COMPANY.

5.1 Pre-Emptive Rights. SDL and its Affiliates shall have the right to
participate in any offer or sale by the Company of any capital stock or other
securities of any type whatsoever that are or may become convertible into
capital stock (any such offer or sale being referred to as a “Subsequent
Placement”) up to SDL’s Pro Rata Portion on the same terms, conditions and price
provided for in the Subsequent Placement as more particularly set forth below.

5.1.1 Procedure. The Company shall deliver, at least ten (10) Business Days
prior to the closing of a Subsequent Placement, to SDL, a written notice (the
“Pre-Notice”) of any proposed Subsequent Placement (the “Offer”) describing the
securities being offered (the “Offered Securities”), which Pre-Notice shall
inquire whether SDL or its Affiliates desire to review the details of the Offer.
Upon request of SDL or an affiliate of SDL for the details of such Offer
provided by SDL or such Affiliate of SDL to the Company within three
(3) Business Days of SDL’s receipt of the applicable Pre-Notice, the Company
will promptly, but in no event later than one (1) Business Day after such
request, deliver a subsequent notice (such additional notice, a “Subsequent
Financing Notice”) to SDL or such Affiliate of SDL, which Subsequent Financing
Notice shall (a) identify and describe the Offered Securities; (b) describe in
reasonable detail, if known, the price (or anticipated price range) and other
terms upon which they are to be issued, sold or exchanged, and the number or
amount of the Offered Securities proposed to be issued, sold or exchanged; and
(c) offer to issue and sell to SDL and its Affiliates a portion of such Offered
Securities equal to SDL’s Pro Rata Portion. SDL acknowledges that the Subsequent
Financing Notice may not contain the price or other terms upon which the Offered
Securities will ultimately be issued; provided that the Company shall deliver to
SDL written notice of the price and other definitive terms of the Offered
Securities contemporaneously with all other purchasers of the Offered Securities
(the “Final Financing Notice”).

5.1.2 Acceptance. To accept an Offer, in whole or in part, SDL or an Affiliate
of SDL must deliver a written notice to the Company setting forth the portion of
SDL’s Pro Rata

 

-12-



--------------------------------------------------------------------------------

Portion of such Offered Securities that SDL or such Affiliate of SDL elect to
purchase by the date and time that is the later of (a) 5:30 p.m. Eastern Time on
the fifth (5th) Business Day after it receives the Subsequent Financing Notice
or (b) twenty-four (24) hours after it receives the Final Financing Notice.

5.1.3 Exclusions. The rights and restrictions contained in this Section 5.1
shall not apply to: (a) shares of Common Stock, options, warrants or other
convertible securities issued to employees or officers or directors or outside
consultants or contractors of the Company or any subsidiary pursuant to a plan,
agreement or arrangement duly approved by the Board; (b) shares of capital stock
issued by the Company upon the exercise or conversion of options or other stock
awards outstanding immediately prior to the Initial Closing or issued after the
closing in accordance with clause (a) of this Section 5.1.3; (c) shares of
capital stock issued by the Company upon the exercise or conversion of warrants
to purchase capital stock of the Company or other convertible securities
(i) outstanding immediately prior to the Initial Closing or (ii) issued after
the Initial Closing pursuant to an exemption from this Section 5.1 or otherwise
in compliance with this Section 5.1; (d) securities issued in connection with
any borrowings, direct or indirect, from a bank or other financial institution
by the Company, provided that such issuance is pursuant to an agreement or
arrangement duly approved by the Board; (e) securities issued in connection with
the Company obtaining lease financing, whether issued to a lessor, guarantor or
other person; (f) securities issued in connection with the acquisition of all or
a substantial portion of the assets or the business of another entity by the
Company; (g) securities issued in connection with a corporate partnering
transaction, strategic alliance, technology transfer, license or similar
transaction; or (h) any shares of Common Stock sold at a price equal to or
greater than the Purchase Price (as adjusted for any stock splits, stock
dividends, stock combinations, and similar events occurring after the date
hereof) or any other capital stock or other securities of any type whatsoever
convertible into or exchangeable for Common Stock at a price equal to or greater
than the Purchase Price (as adjusted for any stock splits, stock dividends,
stock combinations, and similar events occurring after the date hereof).

5.1.4 Separate Financing. Notwithstanding anything to the contrary set forth in
this Section 5.1, this Section 5.1 shall not prohibit the Company from
consummating a Subsequent Placement if the Company has been advised by an
investment bank, underwriter, placement agent or other financial or legal
advisor that compliance with the terms of Section 5.1.1 or Section 5.1.2 could
reasonably be expected to jeopardize the ability of the Company to consummate
such Subsequent Placement; provided, however, that, subject to the rules and
regulations of the SEC, the NASDAQ Stock Market LLC or any other applicable
exchange on which the Company’s Common Stock is listed or quoted, immediately
following the consummation of such Subsequent Placement, the Company shall use
commercially reasonably efforts to offer to SDL and its Affiliates the right to
purchase up to its Pro Rata Portion of the Offered Securities in such Subsequent
Placement on the same terms, conditions and price provided for in the Subsequent
Placement under the same conditions and within the timeframe set forth in
Sections 5.1.1 and 5.1.2.

5.1.5 Termination. The Company’s obligations and the rights of SDL and its
Affiliates under this Section 5.1 shall terminate on the earliest of (a) such
time as the SDL Ownership Condition ceases to be satisfied; (b) the five
(5) year anniversary of the Initial Closing; (c) the date that the Company’s
Common Stock is listed on a national securities

 

-13-



--------------------------------------------------------------------------------

exchange, including the New York Stock Exchange, the NASDAQ Global Market or the
NYSE Alternext (formerly the American Stock Exchange); or (d) the date of the
closing of a sale, lease, or other disposition of all or substantially all of
the Company’s assets or the Company’s merger into or consolidation with any
other corporation or other entity, or any other corporate reorganization, in
which the holders of the Company’s outstanding voting stock immediately prior to
such transaction own, immediately after such transaction, securities
representing less than fifty percent (50%) of the voting power of the
corporation or other entity surviving such transaction, provided that this
Section 5.1.5 shall not apply to a merger effected exclusively for the purpose
of changing the domicile of the Company or a sale of shares by the Company for
primarily equity financing purpose.

5.2 Board of Directors Designee. At the request of SDLV, the Company shall
within thirty (30) days of the request take all necessary acts to have one
designee (the “Board Member Designee”) of SDLV nominated for election to the
Board, subject to the approval by the remaining Board, which shall not be
unreasonably withheld or delayed, and in all cases subject to compliance with
relevant rules and regulations of the SEC and any applicable exchange on which
the Company’s Common Stock is listed or quoted. The Board Member Designee must
have relevant industry or academic experience and satisfy the independence
requirements of the NASDAQ Global Market or any then applicable exchange on
which the Company’s Common Stock is listed or quoted. Subject to the terms and
conditions of this Section 5.2, at SDLV’s request, the Company shall use its
commercially reasonable efforts, including preparation of proxy materials and
solicitation of the Company’s stockholders, to have the Board Member Designee
elected whenever its board seat comes up for election or for reelection at any
regularly scheduled meeting of the Company’s stockholders. The Company’s
obligations under this Section 5.2 with respect to the Board Member Designee
shall terminate in their entirety if at any time (i) the SDL Ownership Condition
ceases to be satisfied or (ii) the Company’s obligations under this Section 5.2
become inconsistent with the rules, regulations and guidance of the applicable
exchange on which the Company’s Common Stock may become listed or quoted, and in
each such case, the Board Member Designee shall resign from the Board effective
immediately. In the event that the Board Member Designee resigns in accordance
with clause (ii) above, the Company acknowledges that SDLV shall remain entitled
to designate a board member if it is otherwise in compliance with this
Section 5.2 and such right is consistent with the rules, regulations and
guidance of the applicable exchange on which the Company’s Common Stock may
become listed or quoted.

5.3 Piggy-Back Registration Rights.

5.3.1 Notice of Piggyback Registration and Inclusion of Registrable Securities.
Subject to the terms of this Agreement, in the event the Company decides to
Register any of its capital stock (either for its own account or the account of
any security holder or holders) on a form (other than a Registration on Form S-4
and Form S-8, as those forms are issued by the SEC or any substantially similar
forms then in effect) that would be suitable for a Registration involving solely
Registrable Securities, the Company will: (i) promptly give each Investor
written notice thereof (which shall include a list of the jurisdictions in which
the Company intends to attempt to qualify such securities under the applicable
Blue Sky or other state securities laws) and (ii) include in such Registration
(and any related qualification under Blue Sky laws or other compliance), and in
any underwriting involved therein, all the Registrable

 

-14-



--------------------------------------------------------------------------------

Securities specified in a written request delivered to the Company by any
Investor within fifteen (15) days after delivery of such written notice from the
Company.

5.3.2 Underwriting in Piggyback Registration.

(a) Notice of Underwriting in Piggyback Registration. If the Registration of
which the Company gives notice pursuant to Section 5.3.1 is for a Registered
public offering involving an underwriting, the Company shall so advise the
Investors as a part of the written notice given pursuant to Section 5.3.1. In
such event the right of any Investor to Registration shall be conditioned upon
such underwriting and the inclusion of such Investor’s Registrable Securities in
such underwriting to the extent provided in this Section 5.3. All Investors
proposing to distribute their securities through such underwriting shall
(together with the Company and the other holders distributing their securities
through such underwriting) enter into an underwriting agreement with the
underwriter selected by the Company (the “Underwriter’s Representative”) for
such offering. The Investors shall have no right to participate in the selection
of the underwriters for an offering pursuant to this Section 5.3.

(b) Marketing Limitation in Piggyback Registration. In the event the
Underwriter’s Representative advises the Investors seeking Registration of
Registrable Securities pursuant to this Section 5.3 in writing that market
factors (including, without limitation, the aggregate number of shares of Common
Stock requested to be Registered, the general condition of the market, and the
status of the persons proposing to sell securities pursuant to the Registration)
require a limitation of the number of shares to be underwritten, the
Underwriter’s Representative (subject to the allocation priority set forth in
Section 5.3.2(c)) may:

i. in the case of the Company’s first Registered public offering after the date
hereof, exclude some or all Registrable Securities from such Registration and
underwriting; and

ii. in the case of any subsequent registered public offering, limit the number
of shares of Registrable Securities to be included in such Registration and
underwriting to not less than thirty percent (30%) of the securities included in
such Registration (based on aggregate market values); provided that the only
securities included in such Registration are those offered by the Company and/or
the Investors.

(c) Allocation of Shares in Piggyback Registration. In the event that the
Underwriter’s Representative limits the number of shares to be included in a
Registration pursuant to Section 5.3.2(b), the number of shares to be included
in such Registration shall be allocated (subject to Section 5.3.2(b)) in the
following manner: The number of shares, if any, that may be included in the
Registration and underwriting by selling stockholders shall first be allocated
among all the requesting Investors pro rata according to the respective amounts
of Registrable Securities entitled to be included in such offering by such
requesting Investors and then among all other holders of securities other than
Registrable Securities requesting and legally entitled to include shares in such
Registration, in proportion, as nearly as practicable, to the respective amounts
of securities (including Registrable Securities) which such Investors and such
other holders would otherwise be entitled to include in such Registration. No
Registrable Securities or other securities excluded from the underwriting by
reason of this Section 5.3.2(c)

 

-15-



--------------------------------------------------------------------------------

shall be included in the Registration Statement. To facilitate the allocation of
shares in accordance with the above provisions, the Company or the Underwriter’s
Representative may round the number of shares allocated to any Investor to the
nearest one hundred (100) shares.

(d) Withdrawal in Piggyback Registration. If any Investor disapproves of the
terms of any such underwriting, he, she or it may elect to withdraw therefrom by
written notice to the Company and the underwriter delivered at least seven
(7) Business Days prior to the effective date of the Registration Statement. Any
Registrable Securities or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such Registration.

5.3.3 Blue Sky in Piggyback Registration. In the event of any Registration of
Registrable Securities pursuant to this Section 5.3, the Company will exercise
its best efforts to Register and qualify the securities covered by the
Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably appropriate for the distribution of such
securities; provided, however, that (i) the Company shall not be required to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions, and (ii) notwithstanding anything in this
Agreement to the contrary, in the event any jurisdiction in which the securities
shall be qualified imposes a non-waivable requirement that expenses incurred in
connection with the qualification of the securities be borne by selling
stockholders, such expenses shall be payable pro rata by selling stockholders.

5.4 Registration Procedures. In the case of each registration, qualification or
compliance effected by the Company pursuant to Section 5.3, the Company will:

5.4.1 Bear all Registration Expenses incurred in connection with Section 5.3.
All Selling Expenses relating to securities held by stockholders and being sold
in any Registration shall be borne by the respective holders of such securities
Registered pro rata on the basis of the number of shares registered.

5.4.2 Keep each Investor whose Registrable Securities are included in any
Registration pursuant to this Agreement advised as to the initiation and
completion of such Registration. At its expense the Company will: (i) use its
commercially reasonable efforts to keep such Registration effective for a period
of one hundred twenty (120) days or until the Investor or Investors have
completed the distribution described in the Registration Statement relating
thereto, whichever first occurs; and (ii) furnish such number of prospectuses
(including preliminary prospectuses) in conformity with the Securities Act and
such other documents as a Investor from time to time may reasonably request.
With respect to clause (i) of the preceding sentence, the Company may at any
time upon written notice to the participating Investors delay the filing or
effectiveness of any registration statement or suspend the use or effectiveness
of any registration statement (and the Investors hereby agree not to offer or
sell any Registrable Securities pursuant to such registration statement during
such time) if the Company reasonably believes that the Company may, in the
absence of such delay or suspension hereunder, be required under state or
federal securities laws to disclose any corporate development the disclosure of
which could reasonably be expected to have an adverse effect upon the Company,
its stockholders, a potentially significant transaction or event involving the
Company, or any negotiations, discussions, or proposals directly relating
thereto.

 

-16-



--------------------------------------------------------------------------------

5.4.3 Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statements as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the periods specified in Section 5.4.2 above;

5.4.4 Promptly notify each Investor of Registrable Securities covered by the
registration statement at any time when the Company becomes aware of the
happening of any event as a result of which the registration statement or the
prospectus included in such registration statement or any supplement to the
prospectus (as then in effect) contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of the prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary during
such time period to amend or supplement the registration statement or the
prospectus in order to comply with the Securities Act, whereupon, in either
case, each Investor shall immediately cease to use such registration statement
or prospectus for any purpose and, as promptly as practicable thereafter, the
Company shall prepare and file with the SEC, and furnish without charge to the
appropriate Investors and managing underwriters, if any, a supplement or
amendment to such registration statement or prospectus which will correct such
statement or omission or effect such compliance and such copies thereof as the
Investors and any underwriters may reasonably request;

5.4.5 Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Investors, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions except
as may be required by law; and

5.4.6 In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering. Each Investor participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.

5.5 Information Furnished by Investor. It shall be a condition precedent of the
Company’s obligations under Sections 5.3 and 5.4 of this Agreement that each
Investor holding Registrable Securities to be included in any Registration
furnish to the Company such information regarding such Investor and the
distribution proposed by such Investor as the Company may reasonably request.

5.6 Termination of Registration Rights. The Registration rights set forth in
Sections 5.3 and 5.4 shall terminate upon the earlier of (a) seven (7) years
after the date hereof or (b) when such Investor is entitled to sell all of such
Investor’s Registrable Securities without volume restriction pursuant to Rule
144.

 

-17-



--------------------------------------------------------------------------------

SECTION VI

RIGHT OF FIRST REFUSAL ON CERTAIN SDL TRANSFERS.

6.1 Notices. If SDL or any of its Affiliates (collectively, a “Transferor”)
proposes to sell, assign, hypothecate or otherwise transfer (a “Transfer”) any
of the SDL Shares, other than pursuant to the provisions of Section 6.4 of this
Agreement, the Transferor shall first give the Company the right to purchase
such SDL Shares by delivering to it a written offer which shall state the price
and other terms and conditions of the proposed Transfer. If the Transferor
proposes to Transfer the SDL Shares for consideration other than solely cash
and/or promissory notes, the offer to the Company shall, to the extent of such
consideration, permit the Company to pay in lieu thereof, cash equal to the fair
market value of such consideration, and the offer shall state the estimate of
such fair market value as determined by the Board. The Transferor shall fix the
period of the offer which shall be a minimum of five (5) Business Days or such
longer period as is necessary to determine the fair market value of the
consideration referred to in the preceding sentence.

6.2 Acceptance of Offer. The Company may accept an offer only by giving written
notice (“Acceptance Notice”) to the Transferor before the offer expires that the
Company has accepted the offer to purchase some or all of the SDL Shares offered
(the “Accepted Securities”). The Company may, in its sole discretion, assign the
right of first refusal set forth in this Section VI to its Affiliates and other
stockholders. Within thirty (30) days following the Acceptance Notice, the
Company or its permitted assigns shall deliver to the Transferor payment in full
for the Accepted Shares purchased by it against delivery by the Transferor to
the Company of a certificate or certificates evidencing the Accepted Securities.

6.3 Failure to Exercise. To the extent an Acceptance Notice is not provided
pursuant to Section 6.2, the Transferor may, for a period of thirty (30) days
thereafter, transfer the unaccepted SDL Shares, or any of them, at or above the
price, and upon the other terms and conditions specified in such offer, to any
Person or Persons.

6.4 Exempt Transfers. Notwithstanding anything to the contrary contained in this
Section VI:

6.4.1 Any Transferor which is a partnership or limited liability company may
Transfer (without first offering any SDL Shares to the Company) all or any of
its SDL Shares to any of its Affiliates or successor funds or to a partner or
retired partner or member or retired member of such partnership or limited
liability company, as the case may be, or to one or more direct or indirect
partners, directors, officers, members or other equity holders of any such
Affiliates, successor funds, partners or retired partners, members or retired
members, or to the estate of any of the foregoing or transfer by will or
intestate succession to the spouse or to the siblings, lineal descendants or
ancestors of any of the foregoing or the spouse of any of the foregoing;
provided such transferee agrees in writing with the Company, prior to and as a
condition precedent to such Transfer, to be bound by all of the provisions of
this Section VI;

6.4.2 Any Transferor which is a corporation may Transfer (without first offering
any SDL Shares to the Company) all or any of its SDL Shares to any of its
Affiliates; provided

 

-18-



--------------------------------------------------------------------------------

such Affiliate agrees in writing with the Company, prior to and as a condition
precedent to such Transfer, to be bound by all of the provisions of this Section
VI;

6.4.3. Any Transferor who is an individual may Transfer (without first offering
any SDL Shares to the Company) all or any of his or her SDL Shares to his or her
spouse or their spouse’s siblings, lineal descendants or ancestors, nieces or
nephews or any person sharing his or her household (other than a tenant or
employee), or any entity that is an Affiliate of such Transferor; provided such
transferee agrees in writing with the Company, prior to and as a condition
precedent to such Transfer, to be bound by all of the provisions of this Section
VI;

6.4.4. Any Transferor that is a trust may Transfer (without first offering any
SDL Shares to the Company) all or any of its SDL Shares to any settlor or
beneficiary of the Transferor, to any settlor or beneficiary’s spouse or their
spouse’s siblings, lineal descendants or ancestors, nieces or nephews or any
person sharing his or her household (other than a tenant or employee), or any
person that is an Affiliate of such Transferor; provided such transferee agrees
in writing with the Company, prior to and as a condition precedent to such
Transfer, to be bound by all of the provisions of this Section VI;

6.4.5 Any Transferor may Transfer (without first offering any SDL Shares to the
Company) all or any of its, his or her SDL Shares pursuant to an underwritten
Registered public offering, including, pursuant to Section 5.3 above; and

6.4.6 Any Transferor may Transfer (without first offering any SDL Shares to the
Company) all or any of its, his or her SDL Shares pursuant to a merger of the
Company into or consolidation with any other corporation or other entity, or any
other corporate reorganization, in which the holders of the Company’s
outstanding voting stock immediately prior to such transaction own, immediately
after such transaction, securities representing less than fifty percent (50%) of
the voting power of the corporation or other entity surviving such transaction.

6.5 Termination. SDL’s obligations and the Company’s rights under this Section
VI shall terminate on the earliest of: (a) the five (5) year anniversary of the
Initial Closing; (b) the date that the Company’s Common Stock is listed on a
national securities exchange, including the New York Stock Exchange, the NASDAQ
National Market or the NYSE Alternext (formerly the American Stock Exchange); or
(c) the date of the closing of a sale, lease, or other disposition of all or
substantially all of the Company’s assets or the Company’s merger into or
consolidation with any other corporation or other entity, or any other corporate
reorganization, in which the holders of the Company’s outstanding voting stock
immediately prior to such transaction own, immediately after such transaction,
securities representing less than fifty percent (50%) of the voting power of the
corporation or other entity surviving such transaction, provided that this
Section 6.5 shall not apply to a merger effected exclusively for the purpose of
changing the domicile of the Company or a sale of shares by the Company for
primarily equity financing purpose.

 

-19-



--------------------------------------------------------------------------------

SECTION VII

MISCELLANEOUS.

7.1 Waivers and Amendments. This Agreement may be amended or modified in whole
or in part only by a writing which makes reference to this Agreement executed by
the Investors and the Company. The obligations of any party hereunder may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the party claimed to have given
the waiver; provided, however, that any waiver by any party of any violation of,
breach of, or default under any provision of this Agreement or any other
agreement provided for herein shall not be construed as, or constitute, a
continuing waiver of such provision, or waiver of any other violation of, breach
of or default under any other provision of this Agreement or any other agreement
provided for herein.

7.2 Entire Agreement. This Agreement (together with the Exhibits hereto) and the
other agreements and instruments expressly provided for herein, together set
forth the entire understanding of the parties hereto and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations and warranties, whether oral or written, among the
parties with respect to the subject matter hereof.

7.3 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the internal substantive laws of the State of
California without giving effect to the principles of conflicts of law thereof.
Each of the parties hereto irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement brought by any other
party or its successors or assigns shall be brought and determined in any
California state or federal court sitting in San Diego County, California (or,
if such court lacks subject matter jurisdiction, in any appropriate California
state or federal court), and each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.

7.4 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS AGREEMENT. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND OR SURETY
OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH OF THE
PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY FURTHER ACKNOWLEDGES AND
AGREES THAT EACH HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW THIS WAIVER WITH
ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE EVENT
OF LITIGATION,

 

-20-



--------------------------------------------------------------------------------

THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

7.5 Public Announcements. Except as provided below in this Section 5.5, none of
the parties hereto shall publicly disclose the execution, delivery or contents
of this Agreement other than (i) with the prior written consent of the other
parties hereto, or (ii) as required by any applicable law (including for the
purpose of holding stockholder or stockholder meetings and proxies therefor),
the applicable rules of any stock exchange, or any Governmental Authority.
Without limiting the foregoing, the parties understand that this Agreement, and
a summary hereof, will be publicly filed by the Company with the SEC and that
the Company may issue press releases and/or public statements with respect to
this Agreement. Nothing contained herein shall prohibit the Company from making
any such disclosure if required by any applicable law or any Governmental
Authority.

7.6 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and be deemed to have been duly given (a) when
personally delivered or sent by facsimile transmission (the receipt of which is
confirmed in writing), (b) one Business Day after being sent by a nationally
recognized overnight courier service or (c) five Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid, to
the parties at their respective addresses set forth below.

 

If to the Company:   

Sorrento Therapeutics, Inc.

6042 Cornerstone Ct. West, Suite B

San Diego, CA 92121

Attn: Henry Ji, Ph.D., Interim CEO

Facsimile: (858) 210-3759

with courtesy copies

(not constituting notice) to:

  

Joshua Weingard

Sorrento Therapeutics, Inc.

Corporate Counsel

4400 Biscayne Blvd

Miami, FL 33137

Facsimile: (305) 575-4130

 

Cheston Larson

Latham & Watkins LLP

12636 High Bluff Dr., Ste 400

San Diego, CA 92130

Facsimile: (858) 523-5450

if to Investors or SDLV:   

At the addresses set forth below each

Investor’s name on EXHIBIT A-1 or EXHIBIT

A-2 attached hereto.

Any party by written notice to the other may

change the address or the persons to whom

notices or copies thereof shall be directed.

 

-21-



--------------------------------------------------------------------------------

7.7 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which together will constitute one and the same instrument. Any facsimile,
scanned or e-mailed copy of this Agreement will be deemed an original for all
purposes and any facsimile, scanned or e-mailed copy of an original written
signature shall be deemed to have the same effect as an original written
signature.

7.8 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Company may not assign or transfer its rights
hereunder without the prior written consent of the Investors and no Investor may
assign or transfer its rights hereunder without the prior written consent of the
Company.

7.9 Third Parties. Nothing expressed or implied in this Agreement is intended,
or shall be construed, to confer upon or give any Person other than the parties
hereto and their successors and assigns any rights or remedies under or by
reason of this Agreement, provided, however, that SDLV is an intended third
party beneficiary of Sections 5.2 and 7.11, and SDL’s Affiliates are intended
third party beneficiaries of Section 5.1, Section 5.3, Section 7.11 and the last
sentence of Section 2.1(b).

7.10 Exhibits. The Exhibits attached to this Agreement are incorporated herein
and shall be part of this Agreement for all purposes.

7.11 Expenses. After the Initial Closing, the Company shall bear all legal and
accounting fees and other direct expenses incurred by SDLV, SDL and SDL’s
Affiliates in connection with the transactions contemplated by this Agreement,
in an amount not to exceed US$25,000.00. The Company shall bear and pay all of
the legal, accounting and other costs and expenses incurred by it in connection
with the transactions contemplated by this Agreement.

7.12 Headings. The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.

7.13 Interpretation. Whenever the context may require, any pronoun used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.

[Signature Page Follows]

 

-22-



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

COMPANY: Sorrento Therapeutics, Inc. By:  

    /s/ Henry Ji

Name:   Henry Ji, Ph.D. Title:   Interim CEO



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGES TO

STOCK PURCHASE AGREEMENT

BY AND AMONG

SORRENTO THERAPEUTICS, INC. AND THE INVESTORS

IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.

 

INVESTOR: Donald R. Scifres 2011 Annuity Trust Y By:  

/s/ Donald R. Scifres

Name:   Donald R. Scifres Title:   Trustee



--------------------------------------------------------------------------------

Exhibit A-1

Initial Closing

Schedule of Investors

 

Name, Address and

State of Residence or Organization

   Number of
Shares Purchased      Purchase Price  

Donald R. Scifres 2011 Annuity Trust Y

c/o SDL Ventures, LLC

480 San Antonio Rd., Suite 200

Mountain View, CA 94040

Attn: Donald R. Scifres

Facsimile: (650) 559-9393

     12,500,000       $ 2,000,000    with a copy to:      

Morrison & Foerster LLP

755 Page Mill Rd.

Palo Alto, CA 94304

Attn: Michael C. Phillips

Facsimile: (650) 251-3844

     